Alpine U.S. Real Estate Equity Fund Alpine International Real Estate Equity Fund Alpine Realty Income & Growth Fund Alpine Emerging Markets Real Estate Fund Alpine Global Infrastructure Fund (the “Funds”) EACH A SERIES OF ALPINE EQUITY TRUST Supplement Dated August 11, 2009 to the Statement of Additional Information (“SAI”) dated February 27, 2009 On July 21, 2009, the Board of Trustees of the Funds elected a new Independent Trustee; Mr. James A. Jacobson. As a result, the Independent Trustee table under the “Management” section on pages 27 – 29 of the SAI has been modified to include the following information: Independent Trustees Name, Address and Age Position(s) Held with the Trust Term of Office and Length of Time Served Principal Occupation During Past Five Years # of Portfolios in Fund Complex Other Directorships Held by Trustee James A. Jacobson (64) Independent Trustee Indefinite, since July, 2009 Retired, since November 2008; Vice Chairman and Managing Director, Spear Leeds & Kellogg Specialists, LLC, January 2003 to November 2008. 16 None. As of July 21, 2009, Mr. Jacobson did not beneficially own shares of the Funds.In addition, Mr. Jacobson is also a member of the Audit Committee, Valuation Committee and Nominating Committee. Please retain this Supplement for future reference. The date of this Supplement is August 11, 2009.
